DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 10, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites that limitation “scooping food within a container with a serving implement to fill the serving implement scooped food” in lines 3-4.  It appears the claim should recite “scooping food within a container with a serving implement to fill the serving implement with scooped food” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “wherein the step of scraping the top surface of the serving implement comprises returning the scooped food above the top surface of the serving implement to within the container” in liens 2-4.  Claim 1, lines 3-4 recites “scooping food within a container with a serving implement with a serving implement to fill the serving implement with scooped food.”  It is unclear if the serving implement is a structure that is part of the container or if the serving implement is a separate structure from the container.
Claim 20 recites the limitation “to fill the serving implement scooped food” in lines 3-4.  It is unknown what is meant by this limitation.
Claim 20 recites the limitation “a top surface of the serving implement” in lines 6-7.  It is unclear if “a top surface” refers to “a top surface of the serving implement” recited in Claim 20, line 5 or to an entirely different top surface.  For purposes of examination Examiner interprets the claim to refer to the same top surface.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rea US 2005/0017028.
Regarding Claim 1, Rea discloses a method of portioning food (powdered ingredient 40) within a food portioning system comprising a support (handle member 14) and a scrape bar (funnel shaped dispenser 30) positioned above the support (handle member 14).  The method comprises the steps of scooping food (powdered ingredient used in cooking or baking applications) (‘028, Paragraph [0001]) within a container with 
Regarding Claim 10, Rea discloses transporting the food portioning system by grasping the scrape bar (funnel shaped dispenser 30) via handle member 34 of funnel shaped dispenser 30) (‘028, FIG. 4).
Regarding Claim 13, Rea discloses adjusting a height of the scrape bar (funnel shaped dispenser 30) relative to the support (handle member 14) (‘028, FIGS. 4-5), i.e. the cup goes from an open position (‘028, FIG. 4) to a closed position (‘028, FIG. 5).
Regarding Claim 20, Rea discloses a method of portioning food (powdered ingredient 40) within a food portioning system comprising a support (handle member 14) and a scrape bar (funnel shaped dispenser 30) positioned above the support (handle member 14).  The method comprises the steps of scooping food (powdered ingredient used in cooking or baking applications) (‘028, Paragraph [0001]) within a container with a serving implement (cup 11) to fill the serving implement (cup 11) with scooped food and scraping a top surface (upper edge 12) of the serving implement (cup 11) along a bottom surface (flat leveling surface 31) of the scrape bar (funnel shaped dispenser 30) to level the scooped food (powdered ingredient 40) with the top surface (upper edge 12) of the serving implement (cup 11) (‘028, FIGS. 1 and 4-7) (‘028, Paragraphs [0016]-[0017]).  A height of the scrape bar (funnel shaped dispenser 30) relative to the support .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rea US 2005/0017028 as applied to claim 1 above in further view of Zapanta US 2011/0047757.
Regarding Claim 16, Rea is silent regarding the scrape bar comprising a decorative bar.
Zapanta discloses a food utensil comprising a scrape bar comprising a decorative bar (‘757, FIG. 2A) (‘757, Paragraph [0004]).
Both Rea and Zapanta are directed towards the same field of endeavor of food utensils.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scrape bar of Rea to have decorations disposed on the scrape bar as taught by Zapanta since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Claims 1-3, 7, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Csengeri US 6,533,120 in view of McKnight US 2010/0050881.
Regarding Claim 1, Csengeri discloses a method of providing food within a food portioning system comprising a support (base member 74) (‘120, Column 15, lines 31-45) and a scrape bar positioned above the support.  The method comprises the steps of disposing food within a container (cup 22) (‘120, FIG. 14) (‘120, Column 11, lines 29-43).
Csengeri is silent regarding a method of portioning food within the food portioning system comprising a scrape bar positioned above the support wherein the method comprises the steps of scooping food into the container with a serving implement to fill the serving implement with scooped food and scraping a top surface of the serving implement along a bottom surface of the scrape bar to level the scooped food with the top surface of the serving implement.
McKnight discloses a method of portioning food within a food portioning system comprising a scrape bar (tool 10).  The method comprises the steps of scooping food (particulates 12) within a container (receptacle 14) with a serving implement to fill the serving implement with scooped food (particulates 12) and scraping a top surface (rim 22) of the serving implement along a bottom surface of the scrape bar (tool 10) to level the scooped food (particulates 12) with the top surface of the serving implement (‘881, FIGS. 1-2) (‘881, Paragraph [0042]).  The combination of Csengeri modified with McKnight teaches the scrape bar of McKnight being disposed above the support of Csengeri since the scrape bar of McKnight is disposed above the container and the container of Csengeri is disposed above the base member support.
Both Csengeri and McKnight are directed towards the same field of endeavor of food portioning systems comprising disposing food within a container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Csengeri and fill the container of Csengeri with scooped food and scrape a top surface of the serving implement along a bottom surface of the scrape bar to level the scooped food as taught by McKnight in order to control the quantity of food disposed within the container (‘881, Paragraph [0024]).
Regarding Claim 2, Csengeri discloses inserting the container (cup 22) within the support (base member 74) (‘120, FIG. 14) (‘120, Column 20, lines 37-51).
Regarding Claim 3, McKnight discloses the step of scooping food comprising filling the serving implement above the top surface of the serving implement wherein the step of scraping the top surface of the serving implement comprises returning the scooped food above the top surface of the serving implement to within the container (‘881, FIGS. 1-2).
Regarding Claim 7 Csengeri discloses the step of inserting the container (cup 22) within the support comprising positioning a bottom surface of the container (cup 22) on a top surface of the support (base member 74) (‘120, FIG. 14) (‘120, Column 20, lines 37-51).
Regarding Claim 13, the combination of Csengeri modified with McKnight discloses adjusting a height of the scrape bar relative to the support, i.e. the user adjusts the height of the scrape bar to perform the function of leveling the food contents of the container.
Regarding Claim 15, Csengeri discloses providing at least one utensil holder (connectors 38) for holding a utensil (utensil 40) on the food portioning system (‘120, FIG. 4) (‘120, Column 13, lines 25-43).
Regarding Claim 17, Csengeri discloses the support (base member 74) comprising a pan holder extending downwardly from the support (base member 74) to support a bottom surface of the container (‘120, FIG. 14).
Regarding Claim 18, McKnight discloses selectively coupling a supplementary scrape bar (rebates 20) with the scrape bar (tool 10) (‘120, FIGS. 1-2) (‘120, Paragraph [0042]).
Regarding Claim 19, Csengeri discloses inserting more than one container (compartments 18) within the support (base member 74) (‘120, FIG. 14) (‘120, Column 20, lines 4-51).
Regarding Claim 20, Csengeri discloses a method of providing food within a food portioning system comprising a support (base member 74) (‘120, Column 15, lines 31-45) and a scrape bar positioned above the support.  The method comprises the steps of disposing food within a container (cup 22) (‘120, FIG. 14) (‘120, Column 11, lines 29-43).
Csengeri is silent regarding a method of portioning food within the food portioning system comprising a scrape bar positioned above the support wherein the method comprises the steps of scooping food into the container with a serving implement to fill the serving implement with scooped food and scraping a top surface of the serving implement along a bottom surface of the scrape bar to level the scooped food with the top surface of the serving implement and adjusting a height of the scrape bar relative to the support.
McKnight discloses a method of portioning food within a food portioning system comprising a scrape bar (tool 10).  The method comprises the steps of scooping food (particulates 12) within a container (receptacle 14) with a serving implement to fill the serving implement with scooped food (particulates 12) and scraping a top surface (rim 22) of the serving implement along a bottom surface of the scrape bar (tool 10) to level 
Both Csengeri and McKnight are directed towards the same field of endeavor of food portioning systems comprising disposing food within a container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Csengeri and fill the container of Csengeri with scooped food and scrape a top surface of the serving implement along a bottom surface of the scrape bar to level the scooped food as taught by McKnight in order to control the quantity of food disposed within the container (‘881, Paragraph [0024]).
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Csengeri US 6,533,120 in view of McKnight US 2010/0050881 as applied to claim 1 above in further view of Rienzo US 4,117,965 (cited on Information Disclosure Statement filed July 10, 2019).
Regarding Claim 4, Csengeri modified with McKnight is silent regarding the step of inserting the container within the support comprising inserting the container within an opening of the support defined by a plurality of rails of the support.
Rienzo discloses a food portioning system comprising a support and a container (cup) disposed above the support (‘965, Column 1, lines 60-68) wherein the support is defined by a plurality of rails (holder 12) (‘965, FIGS. 1 and 5) (‘965, Column 2, lines 32-49).
Both Csengeri and Rienzo are directed towards the same field of endeavor of food portioning systems comprising a container supported by a support.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solid support of Csengeri and construct the support with a plurality of rails since Rienzo teaches it was known and conventional to construct a support on which a container is disposed out of a plurality of rails.
Regarding Claim 5, Rienzo discloses the step of inserting the container within the support comprising positioning a flange extending outward about a perimeter of a top portion of the container on the plurality of rails of the support (‘965, FIGS. 1 and 5).
Regarding Claim 6, Rienzo discloses each rail of the plurality of rails comprising a cross section having a downward angle (‘965, FIG. 1).
Regarding Claim 8, Rienzo discloses the step of inserting the container (cup) within the support further comprising inserting a board (disc 11) on a top surface of the support and inserting the container (cup) on a top surface of the board (disc 11) (‘965, FIGS. 1 and 5) (‘965, Column 2, lines 32-49).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Csengeri US 6,533,120 in view of McKnight US 2010/0050881 as applied to claim 2 above in further view of Helton US 2015/0164256.
Regarding Claim 9, Csengeri modified with McKnight is silent regarding the step of inserting the container within the support further comprising sliding the container along the support until the container abuts a backstop extending upwardly from a rear portion of the support.
Helton discloses a food portioning system comprising a support (container holder 11) and a container (beverage container 18) and inserting the container (container 18) within the support (container holder 11) wherein the container (container 18) slides along the support (container holder 11) until the container (container 18) abuts a backstop extending upwardly from a rear portion of the support (container holder 11) (‘256, FIG. 2) (‘256, Paragraphs [0029]-[0030] and [0032]).
Both Csengeri and Helton are directed towards the same field of endeavor of food portioning systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food portioning system of Csengeri and slide the container along the support until the container abuts a backstop extending upwardly from a rear portion of the support since Helton teaches that this configuration was known and conventional at the time of the invention.
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Csengeri US 6,533,120 in view of McKnight US 2010/0050881 as applied to claim 1 above in further view of Etges US 2,024,346.
Regarding Claim 11, Csengeri modified with McKnight is silent regarding positioning the scrape bar above the support via a bracket having at least one rod positioned between the scrape bar and the support.
Etges discloses a food portioning system comprising a support (offsets 21) and a scrape bar (longitudinal members 24) positioned above the support (offsets 21) via a bracket having at least one rod (legs 16) positioned between the scrape bar (longitudinal members 24) and the support (offsets 21) (‘346, FIGS. 2-3) (‘346, Page 1, Right Column, lines 26-54) (‘346, Page 2, Left Column, lines 20-26).
Both Csengeri and Etges are directed towards the same field of endeavor of food portioning systems.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Csengeri and incorporate brackets having at least one rod positioned between the scrape bar and the support since Etges teaches that this was a known configuration in the art at the time of the invention.
Regarding Claim 12, Csengeri modified with McKnight and Etges is silent regarding the scrape bar being removably coupled with the bracket.  However, if it were considered desirable for any reason to obtain access to the scrape bar to which the bracket is applied, it would be obvious to make the scrape bar removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Regarding Claim 14, Etges discloses adjusting the height of the scrape bar comprising translating the scrape bar within at least two pairs of openings of a bracket positioned between the scrape bar and the support (‘346, FIG. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.